DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-5 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2-5 and 20 further describe the function of the device but do not further limit the structure.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the disclosure does not provide basis for the fluid level detector comprising an optical sensor; resistance sensor; capacitance sensor; or convention sensor.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, and 14-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Klenotiz US 2010/0175625.
Regarding claims 1-5, Klenotiz discloses an automatic self-cleaning and self-filling animal bowl apparatus, comprising a sink (10); a fluid transport system (Klenotiz, ¶0032); a housing (5) supporting the sink and containing the fluid transport system; and a control assembly (40) configured to control the automatic self- cleaning and self-filling operations of the apparatus. Klenotiz further discloses the functional language of claims 2-5
Regarding claim 6, Klenotiz further discloses the fluid transport system comprises a fluid inflow subsystem (23) for transporting water to the sink, and a fluid outflow subsystem (62) for transporting fluid from the sink.
Regarding claim 7, Klenotiz further discloses the fluid inflow subsystem transports water from an exterior of the housing to the sink; and wherein the fluid outflow subsystem transports water from the sink to an exterior of the housing Klenotiz, Figure 7).
Regarding claims 8 and 10, Klenotiz further discloses the control assembly comprises a controller (17); a proximity sensor (Klenotiz, ¶0006); a fluid level detector (Klenotiz, ¶0035) for detecting a fluid level in the sink; and a solenoid valve control mechanism (40).
Regarding claim 9, Klenotiz further discloses the fluid outflow system begins at an elevation below the bottom of the sink; ascends therealong to an elevation as high as the desired level of fluid to be held in the sink; and then descends therealong to an elevation at least to-and preferably below-the elevation of the bottom of the sink (Klenotiz, Figures 5, 6,  9).
Regarding claim 14, Klenotiz further discloses a power supply that plugs into a conventional outlet for powering of the apparatus (Klenotiz ¶0044).
Regarding claim 15, Klenotiz further discloses one or more batteries for powering of the apparatus (Klenotiz ¶0044).
Regarding claim 16, Klenotiz further discloses the control assembly is solar powered (38).
Regarding claim 17, Klenotiz further discloses the housing further supports a removable food bowl (Klenotiz, ¶0035) at an elevated position, which food bowl is received within an opening of the countertop of the housing.

Claim(s) 1-5, 14, 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ewell US 5,433,171.
Regarding claims 1-5, Ewell discloses an automatic self-cleaning and self-filling animal bowl apparatus, comprising a sink (20); a fluid transport system (22); a housing (12) supporting the sink and containing the fluid transport system; and a control assembly (Ewell, column 5: lines 59-61) configured to control the automatic self- cleaning and self-filling operations of the apparatus. Ewell further discloses the functional language of claims 2-5.
Regarding claim 14, Ewell further discloses a power supply that plugs into a conventional outlet for powering of the apparatus (Ewell, Figure 12).
Regarding claim 17, Ewell further discloses the housing further supports a removable food bowl (18) at an elevated position, which food bowl is received within an opening of the countertop of the housing (Ewell, Figure 4).
Regarding claims 19 and 20, Ewell further discloses the control assembly further comprises a display screen (86).

Allowable Subject Matter
Claims 11-13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,813,363; US 2015/0373945; US 2015/0192933.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN C HAYES/Primary Examiner, Art Unit 3642